Name: 87/565/EEC: Council Decision of 16 November 1987 concerning the conclusion of the Protocol amending the GATT Agreement on Government Procurement
 Type: Decision
 Subject Matter: international trade;  international affairs;  trade policy
 Date Published: 1987-12-09

 Avis juridique important|31987D056587/565/EEC: Council Decision of 16 November 1987 concerning the conclusion of the Protocol amending the GATT Agreement on Government Procurement Official Journal L 345 , 09/12/1987 P. 0024 - 0024 Finnish special edition: Chapter 11 Volume 13 P. 0088 Swedish special edition: Chapter 11 Volume 13 P. 0088 *****COUNCIL DECISION of 16 November 1987 concerning the conclusion of the Protocol amending the GATT Agreement on Government Procurement (87/565/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community and the other signatories to the GATT Agreement on Government Procurement (1) entered into negotiations under Article IX (6) (b) thereof with a view to improving certain provisions of the Agreement; Whereas the results of these negotiations are acceptable to the Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol amending the GATT Agreement on Government Procurement is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol in order to bind the Community. Done at Brussels, 16 November 1987. For the Council The President P. SIMONSEN (1) OJ No L 71, 17. 3. 1980, p. 44.